USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 1 of 30


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

MONIQUE L. COOPER,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )
   v.                                              )     CIVIL NO. 1:19cv100
                                                   )
EATON CORPORATION,                                 )
                                                   )
        Defendant.                                 )

                                      OPINION AND ORDER

        This matter is before the Court on a motion for summary judgment filed by the Defendant,

Eaton Corporation (“Eaton”), on May 18, 2020. Plaintiff, Monique L. Cooper (“Cooper”), filed

her response on August 31, 2020, to which Eaton replied on September 21, 2020.

        Also before the Court is a motion to strike plaintiff’s affidavit, filed by Eaton on

September 21, 2020. Cooper responded to the motion on October 1, 2020, to which Eaton

replied on October 8, 2020.

        For the following reasons, the motion to strike will be granted in part and denied in part,

and the motion for summary judgment will be granted.

                                         Standard of Review

        A court must grant a motion for summary judgment if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56 (a). Material facts are those facts that are outcome-determinative under the

applicable law. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). To survive summary

judgment, the non-movant must muster specific, admissible evidence permitting a reasonable jury

to find in her favor. Grant v. Trs. of Indiana Univ., 870 F.3d 562, 568 (7th Cir. 2017). Although
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 2 of 30


the non-movant receives the benefit of all facts and reasonable inferences, the non-movant cannot

rely upon inferences supported by mere speculation or conjecture. Singer v. Raemisch, 593 F.3d

529, 533 (7th Cir. 2010). Self-serving generalizations lacking factual support in the record also

cannot preclude the entry of summary judgment. Taylor v. ADS, Inc., No. 00 C 7554, 2002 U.S.

Dist. LEXIS 14308, *16-18, and n. 4 (N.D. Ill. Aug. 2, 2002) (citing Albiero v. City of Kankakee,

246 F.3d 927, 833 (7th Cir. 2001); Slowiak v. Land O’Lakes, Inc., 987 F.2d 1293, 1295 (7th Cir.

1993)). What is more, neither legal argument alone, nor opinions not based on observation or

first-hand experience, will withstand a motion of summary judgment. Taylor, 2002 U.S. Dist.

LEXIS 14308, at *18 n. 4.

                                            Discussion

       Eaton is a power management company that provides energy-efficient solutions to help

customers manage electrical, hydraulic and mechanical power efficiently, safely and sustainably.

(Declaration of Rebecca Arterburn at ¶ 3.) Eaton has a facility location in Auburn, Indiana

“(Auburn Plant”) (Id. at ¶ 4.) At its Auburn Plant, Eaton manufactures clutch components for the

global commercial vehicle industry. (Id. at ¶ 5.) Cooper is a current employee at Eaton’s Auburn

facility, working as an assembler in the Assembly Department. (Deposition of Monique Cooper, at

43:1-5.) Mr. Michael Jackson also worked in the Assembly Department for a period of time with

Cooper. (Id. at 63:15-16; Arterburn Decl. at ¶ 7.) Jackson has never had supervisory authority

over Cooper, as he is her peer. (Cooper Dep. at 63:8-14.) Arterburn directly supervised Cooper

and Jackson during the relevant timeframe. (Arterburn Decl. at ¶ 7.)

       Eaton states that it maintains a Harassment-Free Workplace Policy that notifies employees

Eaton will not tolerate any form of workplace harassment. (Cooper Dep. at 48:14-49:15);


                                                 2
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 3 of 30


(Declaration of Emily Jahr, at ¶ 8, Defendant’s Ex. A.) Eaton further states that it takes prompt

remedial action designed to stop the harassment. (Jahr Decl. at ¶ 8, Def. Ex. A.) Depending upon

the individual circumstances, appropriate action could include, among other actions,

reassignment, transfer, reprimand, suspension or other disciplinary action, up to and including

termination. Id. Eaton’s policy also explains that retaliation is not tolerated and those who

participate or bring complaints concerning harassment will be protected from retaliation. Eaton

believes Cooper was aware of this policy. Id.

        In addition, Eaton maintains workplace rules governing how employees are expected to

behave. (Jahr Decl, at ¶ 9, Def. Ex. B.) One of the Auburn Plant rules delineates Eaton’s core

value of respect. (Id.) Specifically, it is a violation of the Auburn Plant rules to engage in

“disrespectful, disruptive, or inappropriate language or behavior towards peers….” If an

employee violates Eaton’s rules, progressive discipline will be issued generally as follows:

        Step One (1) – Verbal Warning – Remains on employee’s record for one (1) year
        Step Two (2) – Written Warning – Remains on employee’s record for eighteen
        (18) months
        Step Three (3) – Five 5 Days Off – Remains on employee’s record for two (2)
        years
        Step Four (4) – Discharge

(Id.)

        On October 31, 2017, Arterburn held a daily start-up meeting in the Assembly start-up

area as usual. She led her team through a series of stretch exercises and discussed the day’s

assignments and goals. (Arterburn Decl. at ¶ 8.) Approximately 17 employees attended this

start-up meeting. (Id.) During the meeting, Arterburn observed Jackson touch Cooper near her

waist. (Cooper Dep. at 70:6-71:17, 77:19-23); (Arterburn Decl. at ¶ 9.) This contact occurred on



                                                   3
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 4 of 30


the outside of Cooper’s clothing. (Arterburn Decl. at ¶9); (Declaration of Maria Hiller 4 at ¶ 18.)

This was the first time Arterburn had ever observed Jackson touch Cooper in this manner.

(Arterburn Decl. at ¶ 10.)

       Immediately after the October 31, 2017, start-up meeting, Arterburn approached Cooper

regarding the incident to ask if she was alright. (Cooper Dep. at 79:17-80:21); (Arterburn Decl. at

¶ 11.) Arterburn also told Cooper that she was going to report the incident. (Cooper Dep. at

79:17-80:21); (Arterburn Decl. at ¶ 14.) Cooper confided in Arterburn that Jackson had similarly

touched her the prior day. (Arterburn Decl. at ¶ 15.) This was the first time Arterburn learned of

the October 30, 2017, incident. (Id). Cooper and her Union Steward, John Cain, went to the

Human Resources Department (hereinafter “Human Resources”) and reported this incident to

Human Resources Manager Emily Jahr (“Jahr”). (Cooper Dep. at 80:22-81:8); (Jahr. Dep. at ¶

11.)

       Cooper explained Jackson’s conduct that had occurred on October 31, 2017, and the prior

day. (Cooper Dep. at 78:22-79:16); (Jahr Decl. at ¶¶ 11, 13-16.) Specifically, Cooper said that on

October 30, 2017, Jackson touched her lower waist. (Cooper Dep. at 68:3-69:1; 91:24-92:3);

(Jahr. Decl. at ¶ 13); (Errata Sheet to Deposition of Monique Cooper, at p. 2.) Cooper said she

did not initially report the October 30, 2017, incident because she addressed it with Jackson

directly. (Cooper Dep. at 69:17-19; 91:24-92:3); (Jahr Decl. at ¶ 15); (Cooper Dep. Errata at p.

2.) This was the first time Jahr learned of the October 30, 2017 incident. (Jahr. Decl. at ¶ 16.)

       Cooper also said that on October 31, 2017, Jackson briefly touched her three times that

day, with each contact lasting only seconds. (Cooper Dep. at 77:19-23; 91:24-92:3); (Jahr Decl.

at ¶ 12); (Cooper Dep. Errata at p. 2.) Specifically, she said Jackson initially poked her


                                                  4
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 5 of 30


approximately one inch above her waistline (Cooper Dep. at 71:25-72:8); then approximately

three inches above her waistline (id. at 72:9-16); and, lastly, he used two fingers to poke the

bottom side of her bra. (id. at 75:15-19. Prior to these two isolated incidents, Cooper and Jackson

had a cordial relationship. (Id. at 64:20-22.)

       However, in her affidavit, filed with her response to the motion for summary judgment,

Cooper describes the touching incident as follows:

        I was sexually harassed by a male co-employee at Eaton Corporation by the name
       of Michael Jackson. On October 30, 2017, he approached me from behind and
       placed his hands on my waist, and I told him, “Stop, I’m not fucking playing with
       you.” Then on October 31, 2017, he again approached me from the back and
       placed his hands on my waist and I turned around and said, “What the fuck is your
       problem…I’m not fucking playing with you! Stop!” Then Mr. Jackson proceeded
       to move his hands further up my waist and again I told him to “Stop. I’m not
       playing…” After telling him this several times he moved his hand underneath my
       breast, and I shouted very loudly, “Stop, I’m not playing with you, what the fuck is
       wrong with you!” My Supervisor Becky approached me asking if I was ok. I told
       Becky I don’t know what his problem is -- I’ve never played with him. My
       Supervisor Becky went to Human Resources and I was called into the office to tell
       my story.


Cooper Aff. at ¶ 3.

       Eaton asserts that Jahr investigated Cooper’s allegations by interviewing Cooper and

Jackson. (Jahr Decl. at ¶ 18.) Jackson said he was “just joking around” and he kept tapping her

back or hips to get her attention. (Id. at ¶ 19.) Jahr substantiated that Jackson touched Cooper for

seconds on the outside of her clothing on October 30 and 31, 2017. (Id. at ¶ 21.) Eaton claims

that Cooper concedes Eaton promptly and adequately investigated her allegations. (Cooper Dep.

at 87:20-88:11, 89:3-10.)

       It is undisputed that after receiving Cooper’s complaint Jahr immediately placed Jackson



                                                  5
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 6 of 30


on a three-day suspension. (Id. at 92:4-6); (Jahr. Decl. at ¶ 22.) She also placed Jackson on a Last

Chance Agreement and physically separated Jackson from Cooper on the Assembly Line. (Cooper

Dep. at 92:15-18); (Jahr Decl. at ¶¶ 23, 26); (Exhibit C to Jahr Decl., Copy of Last Chance

Agreement).

       The Last Chance Agreement provided, in pertinent part, “[a]ny further substantiated

violations of the Harassment Policy throughout the duration of your employment with Eaton will

result in termination.” (Exhibit C to Jahr Decl.) Although Jackson explained during the meeting

that he was “just joking around” and that he and Cooper had that kind of a friendship (Jahr Decl.

at ¶ 19), Jahr reiterated to Jackson that the claimed nature of his friendship and/or his intent did

not matter, and that his behavior was unacceptable. (Id. at ¶ 20.)

       Before Jackson returned from his suspension, Eaton and Cooper agreed to have Cooper

and Jackson physically separated by four employees. (Cooper Dep. at 106:3-5); (Jahr Decl. at ¶

26.) Jackson returned to work on November 6, 2017. (Jahr Decl. at ¶ 25.) Eaton did, in fact,

separate Jackson and Cooper by four employees (Cooper Dep. at 142:12-15); (Arterburn Decl. at

¶¶ 20-25); (Jahr Decl. at ¶ 26.) Working four employees apart meant Cooper and Jackson would

not work on the same line. (Arterburn Decl. at ¶ 25.) During the relevant time period, there was

at a minimum approximately 19 feet between lines. (Id. at ¶¶ 20-24, Ex. B.) Cooper never, in fact

worked closer than four employees away from Jackson. (Cooper Dep .at 142:12-15); (Arterburn

Decl. at ¶¶ 20-25); (Jahr Decl. at ¶ 26.) Cooper conceded in her deposition that working four

employees apart was an adequate remedy. (Cooper Dep. at 89:3-10, 106:3-5.)

       In January 2018, Cooper and Union Steward John Cain met with Jahr, and Cooper alleged

when she looked up from her station, Jackson would stare at her, which made her uncomfortable.


                                                  6
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 7 of 30


(Jahr Decl. at ¶ 27.) Cooper never claimed the staring was sexual or threatening in nature. (Id. at

¶ 28.) On the same day, Cooper also alleged that when Jackson was in the break room, he sat

directly behind her. (Id. at ¶ 29.) Cooper again said she felt uncomfortable but did not report any

unwanted touching or comments by Jackson. (Id. at ¶ 30.) Cooper then requested to work seven

people away from Jackson. (Cooper Dep. at 106:6-9); (Jahr Decl. at ¶ 31.) Jahr honored

Cooper’s request. (Cooper Dep. at 106:6-9, 107:3-7); (Jahr Dep. at ¶ 32.) Cooper understood

that if she ever worked early overtime and believed she would have to work on the same line or

job as Jackson she could pick a different job. (Cooper Dep. at 175:23-176:23.)

       On January 4, 2018, Cooper submitted a grievance concerning Arterburn’s compliance

with the expanded distanced between Cooper and Jackson on the line. (Jahr Decl. at ¶ 33.) The

grievance was settled, and Cooper’s manager was reminded of the importance of maintaining

seven people between Cooper and Jackson, with a note to Arterburn’s file. (Arterburn Decl. at ¶

34.)

       On January 29, 2018, Jackson transferred out of the Assembly Department, of his own

accord. (Arterburn Decl. at ¶ 35.) Cooper conceded in her deposition that Eaton adequately

responded to her allegations of sexual harassment. (Cooper Dep. at 87:20-88:20, 89:3-10.)

       Again, Cooper tells a slightly different story in her affidavit:

       4.      On October 31, 2017 I went to Human Resources with my Union and told my
               story. A decision was made to suspend Michael Jackson for three (3) days, but he
               was returned on November 6, 2017 and he was still allowed to work with me.

       5.      On November 6, 2017 my Supervisor Becky proceeded to place Mr. Jackson in
               the same rotation as me, and I asked my Supervisor if she could place him in a
               different rotation. At the time she said no problem but nevertheless he was allowed
               to work around me on November 6, 2017. I told my Supervisor Becky that I could
               not work with him (Mr. Jackson). My Supervisor told me I would have to return


                                                  7
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 8 of 30


               to work with him. I went to my Union and I got no relief and I was told that I had
               to work with him by both the Company and the Union. So almost every day after
               that Mr. Jackson continued to follow me around into the breakroom and glare at
               me and watch me every day, and he smiled at me. I felt tormented.

       6.      On January 12, 2018, Mr. Jackson came into the breakroom and sat behind me and
               hit my shoulder. I then got up and took a picture and went to my Union Steward
               and told him I had enough. My Union and I went to HR, and Emily told me that
               there was no stipulation on his returning, and I proceeded to tell them that I
               continued to feel tormented. Emily told me that she was going to have a strong
               talk with Michael Jackson, but nothing happened.

       7.      I did report to Human Resources about Mr. Jackson touching my shoulder -- the
               same day it happened.

       8.      When Ms. Arterburn approached me, she asked if I was ok and I said no, but that I
               would be fine. I never told Ms. Arterburn that I wasn’t going to report the
               harassment. Rather, I just wanted to calm myself first. Ms. Arterburn did not urge
               me to report the incident. I never joked with Mr. Jackson and never “laughed off”
               his harassment. Rather, I opposed it and objected to it every time, and I reported
               the harassment to Human Resources. Human Resources made me continue to
               work with Mr. Jackson (the harasser), and this made me suffer emotionally, and I
               suffered mental anguish, and it made me feel uncomfortable and affected my ability
               to be at work and do my job. The harassment, and the aftermath when I had to
               continue to work with my harasser (Jackson) created a hostile environment,
               because I always feared working with Mr. Jackson and when the harassment
               would occur next.

(Cooper Aff. ¶¶ 4-8)

       On February 13, 2018, John Cain went to Human Resources at the request of Assembly

Department employee, Kristie Kendrick, to submit a complaint about Cooper’s inappropriate

workplace behavior and poor treatment of her coworkers. (Jahr Decl. at ¶ 36.) Eaton asserts that

these complaints were unrelated to the investigation Jahr conducted into Cooper’s prior

complaints about Jackson. (Id.) Cooper acknowledged in her deposition that her peers

complained to Human Resources about her failing to follow Eaton’s core value of respect.

(Cooper Dep. at 143:20-22.)


                                                8
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 9 of 30


        Jahr investigated the complaints of Cooper’s coworkers by interviewing the following

Assembly Department employees: John Cain, Adam Arnold, Brock Dieterich, Ellis Howard, Eric

Applegate, King Kolbert, Kristie Kendrick, Mack Davis, Mike Letner, Josh Paden, Sam

Schwartz, and Scott Claxton. (Jahr Decl. at ¶ 38.) (Ex. D to Declaration of Emily Jahr.)

        Paden reported to Jahr that Cooper had yelled at him on December 16, 2017, when he

attempted to retrieve a part to continue working. (Jahr Decl. at ¶ 39.) Paden reported this incident

to his Union Steward, Cain. (Id. at ¶ 40.) Thereafter, Cooper approached Paden and Cain. (Id. at

¶ 41.) Paden reported to Jahr that “it was definitely a heated conversation.” (Id. at ¶ 42.) Cain

reported he “tried to calm [Cooper] and have her go back to work.” (Id. at ¶ 43.)

        Cain also reported that Cooper had been rude and disrespectful towards him. (Id. at ¶ 44.)

Specifically, Cain said that when he entered the breakroom on February 1, 2018, Cooper looked

at him and in a loud voice said, “If John would do his job this wouldn’t be an issue.” (Id. at ¶¶

46-46.) Cain further reported that Cooper stood up and got closer to him and said, “You think

you’re so bad you’re showing off to your buddies.” (Id. at ¶ 47.) Cain reported he told Cooper

she had “brought [him] into this conversation[ ], and what [she] was doing to [him] right now

[was] disrespectful.” (Id. at ¶ 48.)

        Jahr met with Cooper and Union Steward Applegate regarding Cooper’s peers’

complaints. (Id. at ¶ 49.) Cooper requested Jahr further investigate the matter and provided a list

of witnesses for her to interview. (Id. at ¶ 50); (Cooper Dep. at 153:8-10.) Jahr contacted each

individual Cooper proposed: Dieterich, Howard, Applegate, Kolberg, and Davis. (Jahr Decl. at ¶

51.) Jahr interviewed each individual who agreed to participate in the investigation. (Id. at ¶ 52.)

Cooper concedes that Jahr handled the investigation properly by interviewing Cooper and the


                                                  9
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 10 of 30


 additional witnesses she identified. (Cooper Dep. at 153:11-154:2.)

        Based on her investigation, Jahr substantiated the allegations raised by Paden and Cain,

 and concluded Cooper’s conduct violated Auburn’s Plant Rule regarding Respect by exhibiting

 disrespectful behavior towards her peers on December 16, 2017, and February 1, 2018. (Cooper

 Dep. at 51:25-52:5, 148:6-8); (Jahr Decl. at ¶ 53.) Consequently, on April 4, 2018, Jahr issued

 Cooper a Step 1 Verbal Warning related to her violation of Auburn’s Plant Rule regarding

 Respect. (Id. at ¶ 55); (Exhibit E to Jahr Decl.) The Step 1 Verbal Warning did not result in Ms.

 Cooper being suspended, demoted, or terminated; it did not cause a loss in pay or benefits; and it

 did not cause any other change in the terms of her employment. (Arterburn Decl. at ¶ 40); (Jahr

 Decl. at ¶ 58.)

        Cooper filed a grievance regarding the Step 1 verbal warning. (Jahr Decl. at ¶ 59.) On

 November 14, 2018, Cooper’s Step 1 Verbal Warning was downgraded to a “Note to File.” (Jahr

 Decl. at ¶ 60); (Exhibit F to Jahr Decl.) The Note to File did not result in Cooper being

 suspended, demoted, or terminated; it did not cause a loss in pay or benefits; and it did not cause

 any other change in the terms of her employment. (Jahr Decl. at ¶ 61.)

        Cooper alleges that her discipline was “unwarranted and fake and phony” and was

 retaliation for her complaints against Mr. Jackson. (Cooper Aff. at ¶¶ 9-11).

        On or about June 5, 2018, the Human Resources Director for Commercial Vehicle

 Operations with Eaton Corporation, Maria Hiller (“Hiller”), received notice Cooper had filed a

 Charge of Discrimination with the Equal Employment Opportunity Commission (“Charge”);

 (Hiller Decl., at ¶¶ 6, 8, 13.) In the Charge, Cooper alleged Jackson had previously placed his

 hands underneath her breast, which Hiller considered a new contention. (Id. at ¶ 9.) Cooper


                                                  10
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 11 of 30


 further asserted in her Charge that after Jackson returned from his suspension, she was forced to

 work alongside him for four months, which made her uncomfortable, and that he stared at her,

 undressed her with his eyes, and sneered at her with a creepy smile “as if to say, ‘I can do

 whatever I want to you . . . .’” (Id. at ¶ 10.) Cooper additionally alleged that Jackson came into

 the breakroom, sat behind Plaintiff, and hit her shoulder. (Id. at ¶ 11.) Finally, Cooper contended

 the Note to File was in retaliation for her complaints about Jackson. (Id. at ¶ 12.)

         As several of the allegations contained in the Charge were new, Eaton conducted a second

 internal investigation, led by Hiller. (Id. at ¶ 14.) Hiller visited the Auburn Plant on July 18 and

 19, 2018, to investigate Cooper’s Charge allegations. (Id. at ¶ 15.) Hiller interviewed several

 witnesses over two days, including: Cain, Arterburn, Jackson, Sam Schwartz, and Craig Catterall.

 (Id. at ¶ 16.) Hiller concluded her investigation and prepared a report containing her findings and

 conclusions. (Id. at ¶ 17); (Exhibit A to Hiller Decl.) Specifically, and consistent with the October

 2017 investigation, Hiller substantiated that Jackson briefly touched Cooper’s lower sides towards

 the hip or higher near the ribs. (Id. at ¶ 18.) She could not, however, substantiate Cooper’s

 allegation that Jackson touched the front of her body or her breasts. (Id. at ¶ 19.) She also

 substantiated the Note to File provided to Cooper based on the peer complaints was appropriate.

 (Id. at ¶ 20.)

         Cooper contends Jackson harassed her one further time on October 2, 2018, after he had

 transferred out of the Assembly Department. (Cooper Dep. at 113:8-114:8.) Specifically, Cooper

 alleges on that date, Jackson walked into the Assembly Department to retrieve a tool from a

 cabinet. (Cooper Dep. at 112:13-25.) Cooper reported this incident to her supervisor at the time,

 Julia VanBuskirk (“VanBuskirk”). (Cooper Dep. at 111:6-112:12); (Ex. 3 at ¶¶ 62-67.) Cooper’s


                                                   11
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 12 of 30


 complaint concerned only his presence and him looking at her. (Cooper Dep. at 112:13-25.) On

 October 3, 2018, VanBuskirk informed Jahr about Cooper’s concern, and Jahr investigated. (Jahr

 Decl. at ¶¶ 62-67); (Exhibits G-J to Jahr Dec.) Jahr determined Jackson was in the Assembly

 Department for proper reasons, but she coached Jackson on the procedure to acquire tools

 outside of his department. (Jahr Decl. at ¶ 68); (Exhibits G to Jahr Dec.)

        Cooper never amended her Charge to include the foregoing incident as part of her claim of

 sex harassment, and her Charge was dismissed by the EEOC on November 30, 2018.

        In support of summary judgment, Eaton first argues that Cooper has failed to establish a

 claim of sexual harassment. To establish a sexual harassment claim under the hostile work

 environment theory, Cooper must demonstrate: “(1) the work environment was objectively and

 subjectively offensive, (2) the harassment complained of was based on gender, (3) the conduct

 was either severe or pervasive, and (4) a basis for employer liability exists.” Hunt v. Wal-Mart

 Stores, Inc., 931 F.3d 624, 627 (7th Cir. 2019). In general, relatively isolated instances of

 non-severe misconduct will not support a hostile environment claim. Lapka v. Chertoff, 517 F.3d

 974, 982 (7th Cir. 2008). Not all workplace unpleasantries give rise to liability under federal civil

 rights laws, which do not guarantee a perfect work environment. Vore v. Ind. Bell Tel. Co., Inc.,

 32 F.3d 1161, 1162 (7th Cir. 1994).

        Eaton contends that Cooper cannot meet the first and third prongs of the test because the

 conduct was not objectively or subjectively offensive or severe or pervasive. Eaton argues that no

 reasonable person could conclude the touching of a non-intimate area of the body was sufficiently

 severe or pervasive as to alter the conditions of Cooper’s employment and create a hostile work

 environment. Eaton claims that Cooper has not alleged that the touching was sexual, that any


                                                  12
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 13 of 30


 comments were made of a sexual nature, or that the conduct was frequent, humiliating or

 unreasonably interfered with her work performance. Eaton points out that Cooper confirmed that

 the duration of the conduct was a matter of seconds on two separate days. Jahr substantiated that

 Jackson touched Cooper for seconds on the outside of her clothing on October 30 and 31, 2017.

 (Id. at ¶ 21; Cooper Dep. at 77:19-23; 91:24-92:3) Eaton concludes that this is entirely

 insufficient to sustain a claim of sexual harassment due to a hostile work environment.

        To be severe or pervasive enough to create a hostile work environment, the conduct must

 be extreme. The Seventh Circuit has even held that in cases where there has been a touching of an

 intimate part of the body, such conduct is not severe enough to establish a hostile working

 environment. To meet this high standard, the conduct must alter the conditions of employment.

 Davidson v. Caravan Facilities Mgmt., No. 1:18-CV-152, 2020 U.S. Dist. LEXIS 9829, at *25

 (N.D. Ind. Jan. 17, 2020) (citing Scruggs v. Garst Seed Co., 587 F.3d 832, 840 (7th Cir. 2009)).

 “Whether conduct meets this bar depends on ‘the severity of the allegedly discriminatory conduct,

 its frequency, whether it is physically threatening or humiliating or merely offensive, and whether

 it unreasonably interferes with an employee’s work performance.’” Davidson, 2020 U.S. Dist.

 LEXIS 9829, at *25.

        Isolated incidents such as a hand on the shoulder, a brief hug, a peck on the cheek, a hand

 on the thigh, a kiss on the lips, or a pinch on the buttocks “may be considered insufficiently

 abusive to be described as ‘severe’ when they occur in isolation.” Swyear v. Fare Foods Corp.,

 911 F.3d 874, 882 (7th Cir. 2018) (citing Hostetler v. Quality Dining, Inc., 218 F.3d 798, 808

 (7th Cir. 2000)). In Adusumilli v. City of Chi., the Seventh Circuit found there to be no hostile

 work environment, as a matter of law, where a defendant’s “most serious misconduct” was a


                                                  13
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 14 of 30


 “mild . . . poke” of the plaintiff's buttocks. 164 F.3d 353, 362 (7th Cir. 1998). Similarly, the

 Seventh Circuit affirmed a district court's grant of summary judgment on a sexual harassment

 claim where the single asserted act of harassment was a slap to the female plaintiff's buttocks by a

 male co-worker, using a notebook, as she exited an elevator. Perez v. Norwegian-Am. Hosp.,

 Inc., 93 F. App’x 910, 914 (7th Cir. 2004).

        Eaton argues that, in the present case, Jackson’s conduct lasted for seconds, and involved

 minor, isolated poking occurring over just two days respectively. It entailed Jackson touching

 Cooper above the waistline on October 30, 2017, and then for seconds on October 31, 2017, near

 her waistline twice and once under the bottom of her bra. (Cooper Dep. at 77:15-19.) Cooper

 also claims that Jackson briefly touched her breast. Eaton argues that, although inappropriate, this

 conduct fails to constitute severe or pervasive conduct sufficient to support a hostile work

 environment claim. Eaton points out that the interaction on October 30, 2017, was not something

 Cooper felt necessary to report, instead handling it on her own. The incident on October 31,

 2017, was not even first raised by Cooper, but rather was observed by Arterburn, who followed

 up with Cooper and encouraged her to report to Human Resources. (Cooper Dep. at 69:17-19;

 77:19-23; 91:24-92:3); (Jahr Decl. at ¶¶ 9, 12, 15, 16); (Ex. 5 at p. 2.)

        In her Charge, Cooper further alleges that being forced to work with Jackson constituted

 harassment. She says Jackson “followed her around, stared at her, undressed her with his eyes,

 and he sneered at her with a creepy smile.” She also claims Jackson sat behind her in a break room

 and “hit her shoulder,” which she clarified during her deposition meant that he brushed against her

 shoulder while walking by. (Hiller Decl. at ¶ 11.); (Cooper Dep. at 115:20-116:12; 120:3-122:1.)

 Cooper did not initially report these incidents before filing her Charge. Eaton argues that this


                                                   14
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 15 of 30


 conduct is similarly insufficient to constitute a severe or pervasive workplace. See Yodhes v. Am.

 United Life Ins. Co., No. 1:16-cv-2803-WTL-MJD, 2018 U.S. Dist. LEXIS 63495, at *22 (S.D.

 Ind. Apr. 16, 2018) (granting employer’s motion for summary judgment, in part, because

 plaintiff’s allegations regarding the alleged harasser staring at her were insufficient); Nuzzi v.

 Bourbonnais Elementary Sch. Dist., 360 Fed. App’x 664, 667 (7th Cir. 2010) (“exaggerated

 staring . . . , which could be interpreted as sexually motivated, fall[s] far below the severity

 required for a cognizable sexual harassment claim.”). Moreover, Eaton disciplined Jackson and

 enacted measures to keep Cooper and Jackson apart. Eaton addressed Cooper’s later complaints

 about subsequent interactions, which at most involved making eye contact and one alleged brush

 of the shoulder, but no specific statements whatsoever by Jackson. Eaton asserts that these

 allegations are insufficient to show Jackson’s conduct was severe or pervasive.

         Eaton further argues that even had Cooper shown Jackson’s conduct was objectively

 offensive, severe, or pervasive, her claim would nonetheless fail. Eaton contends that Cooper has

 failed to show Jackson’s conduct was based on her gender. An “employer cannot be held liable

 for creating or condoning a hostile working environment unless the hostility is motivated by

 gender.” Berry v. Delta Airlines, Inc., 260 F.3d 803, 808 (7th Cir. 2001). That one employee is

 male and the other female, standing alone, is insufficient to support a sexual harassment claim.

 Oncale v. Sundowner Offshore Servs., 523 U.S. 75, 80 (1998) (“We have never held that

 workplace harassment, even harassment between men and women, is automatically discrimination

 because of sex merely because the words used have sexual content or connotations.”); Lord v.

 High Voltage Software, Inc., 839 F.3d 556, 562 (7th Cir. 2016) (same). Likewise, touching and

 taunting is insufficient, standing alone, to prove a plaintiff was harassed based on her sex. Smith v.


                                                   15
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 16 of 30


 Rosebud Farm, Inc., 898 F.3d 747, 751 (7th Cir. 2018) (citing Lord, 839 F.3d at 561-62).

         Moreover, speculation or conjecture are insufficient to defeat summary judgment. Singer,

 593 F.3d at 533. Eaton argues that Cooper relies upon only speculation and conjecture when

 arguing Jackson’s conduct was based on her gender. In her deposition, Cooper speculated

 Jackson touched her in this way because she is a woman (Cooper Dep. at 78:1-4, 8-15.)

 Specifically, she testified:

         Q: What facts do you rely on to support this happened because of your sex?
         A: There’s no—what other facts would it be? Is he going to touch a man like that?
         ...
         Q: I just want to make sure I understand all of the factual basis for saying this was
         sexual harassment. So you’re saying, because you’re a woman.
         A. Yes.
         Q. Anything else?
         A. Because I’m a woman—he got too comfortable. I don’t know why he touched
         me.
 (Id.)

          “Sexual horseplay differs from sex discrimination, and Title VII covers only

 discriminatory conduct.” Lord, 839 F.3d at 562. “Absent some evidence of the latter, the former

 is insufficient to support a Title VII claim.” Id.

         Eaton argues that Cooper has offered no evidence that Jackson’s conduct was gender-

 based. Eaton points out that Cooper testified she and Jackson had a cordial relationship prior to

 the two incidents in October 2017. (Cooper Dep. at 64:20-22.) She further testified Jackson

 appeared to believe his conduct constituted a joke. (Cooper Dep. at 70:6-71:17) Specifically,

 Cooper testified that Jackson “laughed”, “laughed again”, and did not take her statements not to

 touch her seriously. (Id.) She further testified Jackson “did not listen to her the day before and he

 did not take her seriously and thinks this was a joke.” (Id.) And, in fact, Jackson stated he was



                                                      16
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 17 of 30


 “just joking around” and that he kept tapping her back or hips to get her attention. (Jahr Decl. at ¶

 19); (Hiller Decl. at ¶ 16, Ex. A at p. 2.)

         Eaton also claims that Cooper’s concession that Eaton adequately investigated and

 responded to her allegations about Jackson’s conduct is dispositive. An employer is liable for

 coworker harassment only when it is negligent in discovering or remedying the harassment.

 Loughman v. Malnati Org., Inc., 395 F.3d 404, 407 (7th Cir. 2005) (emphasis added); Berry, 260

 F.3d at 811 (“If an employer takes reasonable steps to discover and rectify the harassment of its

 employees . . . it has discharged its legal duty.”). In her deposition Cooper admitted she and

 Jackson were coworkers and Jackson had no supervisory authority over her. (Cooper Dep. at

 63:8-16.)

         Eaton claims that it promptly investigated and adequately responded to each of Cooper’s

 allegations, including: her October 2017, January 2018, and September/October 2018 complaints.

 (Cooper Dep. at 87:20-88:11, 89:3-10, 144:7-9); (Arterburn Decl. at ¶¶ 8-18, 26-27, 34) (Jahr

 Decl. at ¶¶ 10-24, 26-34, 34-57, 62-68); (Hiller Decl. at ¶¶ 15-20.) Cooper conceded in her

 deposition that Eaton adequately investigated and responded to her claims about Jackson.

 (Cooper Dep. at 87:20-88:20, 89:3-10.)

         In her deposition, Cooper alleged Jackson further harassed her in October 2018, long after

 Cooper filed her Charge. Specifically, Cooper alleged that on October 2, 2018, Jackson was

 present in the Assembly Department to retrieve a tool, at which time he generally looked at her,

 which Cooper reported to VanBuskirk. (Cooper Dep. at 111:6-112:13-25.); (Jahr Decl. at ¶¶

 62-67.) Jahr investigated, and found Jackson was in the Assembly Department for proper reasons,

 but she coached Jackson on the procedure to acquire tools outside of his department. (Exhibit 3


                                                  17
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 18 of 30


 at ¶ 68); (Exhibit G to Jahr Dec.) Cooper, however, never amended her Charge to include the

 foregoing incident as part of her claim before the EEOC.

        Eaton points out that Title VII plaintiffs are precluded from filing lawsuits for claims not

 included in an EEOC charge. Boyd v. Toyota Motor Mfg., Ind., Inc., 459 F. Supp. 2d 781, 783

 (S.D. Ind. 2006) (dismissing plaintiff’s new allegations). This exhaustion requirement serves the

 purposes of providing the employer with notice of the allegedly improper conduct and provides

 both the employer and the EEOC with an opportunity to conciliate prior to court intervention.

 Cervantes v. Ardagh Grp., 914 F.3d 560, 564 (7th Cir. 2019). The inclusion of any conduct

 following the filing of a charge—let alone the inclusion of conduct following the filing of a

 lawsuit—eliminates these objectives as a matter of chronology. Conner v. Ill. Dep’t of Natural

 Res., 413 F.3d 675, 680 (7th Cir. 2005).

        Eaton correctly notes that the failure by a plaintiff to amend her pending charge to include

 the allegedly new conduct renders the later-alleged conduct necessarily outside the scope of the

 EEOC charge. Conner, 413 F.3d at 680 (affirming the district court’s refusal to consider claims

 brought subsequent to the plaintiff’s EEOC charge and holding that it “would have been

 impossible to describe the conduct related to her December 2002 non-promotion in her EEOC

 charges dated November 1, 2002.”); see also Rose v. Franciscan Alliance Inc., Case No.

 1:16-cv-03212-TWP-MJD, 2018 U.S. Dist. LEXIS 93902, at *20 (S.D. Ind. June 4, 2018)

 (limiting the consideration of events in granting summary judgment for the employer to those

 instances of alleged discrimination occurring prior to the filing of the plaintiff’s EEOC charge);

 Ammons v. Metro. Water Reclamation Dist. of Greater Chi., Case No. 08 C 5663, 2011 U.S.

 Dist. LEXIS 28707, at *7-15 (N.D. Ill. Mar. 18, 2011) (holding post-charge allegations that the


                                                  18
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 19 of 30


 employer failed to reasonably accommodate the plaintiff were outside the scope of the plaintiff’s

 EEOC Charge); Richardson v. Swift Transp. Co. of Ariz., LLC, No. 17 C 4046, 2018 U.S. Dist.

 LEXIS 64240, at *10-11 (N.D. Ill. Apr. 17, 2018) (barring the plaintiff’s constructive discharge

 claim because it occurred following the filing of her EEOC charge and complaint and that, despite

 being based on the same conduct, the claim’s “timing means that it is necessarily outside the scope

 of the Charge.”). Here, Cooper’s claim regarding the October 2, 2018, incident, which happened

 approximately seven months after Jackson voluntarily transferred out of the Assembly department

 on January 29, 2018 (Ex. 2 at ¶ 35), was never included as a part of her EEOC claim, which was

 dismissed by the EEOC on November 30, 2018. Therefore these claims will be stricken.

         The Court will now discuss Eaton’s motion to strike Cooper’s affidavit. Eaton seeks to

 strike or set aside the paragraphs of the affidavit that contradict Cooper’s sworn testimony and

 the paragraphs that seek to introduce new evidence after the close of discovery.

         Eaton first points out that Cooper filed an appendix regarding her Statement of Genuine

 issues which includes six supporting exhibits. The Statement and Exhibits total over 200 pages.

 Eaton argues that Cooper at no point identifies how any of these documents conflict with Eaton’s

 statement of facts. Eaton notes that failure to identify disputes of fact in response to a motion for

 summary judgment is a violation of Local Rule 56-1(b)(2), and this Court has found that such

 violations place an undue burden and prejudice not only on the defendant but also the Court.

 Anchor Health Sys. v. Radowski, No. 2:16-cv-65-TLS, 2020 U.S. Dist. LEXIS 71273 at *6-8

 (N.D. Ind. Apr. 22, 2020) (striking plaintiff’s factual assertions for failing to identify material facts

 in dispute in accordance with Local Rule 56-1(b)(2) and adopting defendant’s facts). Eaton is

 correct. However, as the Court strongly prefers to decide issues on the merits and not on


                                                    19
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 20 of 30


 technical briefing requirements, the Court will not strike the Affidavit and exhibits on this basis.

 Plaintiff’s counsel should take note, however, that the Court is not likely to be this lenient in the

 future.

           Eaton further asserts that, in addition to not complying with Local Rule 56-1, Cooper’s

 affidavit largely contradicts her sworn deposition testimony in an attempt to create a genuine issue

 of fact. Specifically, Eaton takes issue with the statements in paragraphs 3, 5, 8, 9, 10, 11, 12, 13,

 and 14 of Cooper’s affidavit.

           “[I]t is well established that a party cannot create a genuine issue of fact by submitting an

 affidavit containing conclusory allegations which contradict plain admissions in prior deposition or

 otherwise sworn testimony.” Richardson v. Bonds, 860 F.2d 1427, 1433 (7th Cir. 1988) (internal

 quotations omitted) (citing Diliberti v. United States, 817 F.2d 1259, 1263 (7th Cir. 1987);

 Adelman-Tremblay v. Jewel Cos., Inc., 859 F.2d 517, 521 (7th Cir. 1988); Babrocky v. Jewel

 Food Co., 773 F.2d 857, 861-62 (7th Cir. 1985); Camfield Tires, Inc. Michelin Tire Corp., 719

 F.2d 1361, 1366 (8th Cir. 1983); Selsor v. Callaghan & Co., 609 F. Supp. 1003, 1010 (N.D. Ill.

 1985). Furthermore, “[a]ttempts to manufacture issues of fact in response to a motion for

 summary judgment may be a basis for sanctions.” Richardson, 860 F.2d at 1433.

           In Paragraph 3, Cooper recounts her October 30 and October 31, 2017 interactions with

 Jackson, where she alleges he touched her. (Cooper Aff. at ¶ 3). In the affidavit, Cooper states

 that Jackson “moved his hand underneath my breast.”( Id.) Eaton argues that at her deposition,

 Cooper was questioned with extreme detail about where exactly she was claiming Jackson

 touched her, and she stated that Jackson never grabbed her breasts. (Cooper Dep. at 75:15-19).

 Cooper, in response, notes that in her deposition she did unequivocally state that Mr. Jackson


                                                     20
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 21 of 30


 touched her breasts. (Cooper Dep. at 73:1-7). Cooper also testified that Mr. Jackson used two

 fingers to lift up the side of her bra, but that he didn’t grab her breasts. (Cooper Dep. at 75:15-

 25). The Court has carefully reviewed the deposition testimony at issue and finds it a bit confusing

 because the witness was pointing to different areas of her body, which doesn’t translate well in a

 written deposition. Additionally, the male attorney questioning Cooper was unsure what to call

 the different parts of a bra, so the entire line of questioning reads like a comedy of errors.

 However, as it appears clear that Cooper testified that Mr. Jackson touched her breasts, but did

 not grab them, the Court will not strike Paragraph 3.1

        With respect to Paragraph 5 of the affidavit, Cooper states that on November 6, 2017,

 Jackson was permitted to “work around” her and that her supervisor, Becky Arterburn, told her

 she would have to work with Jackson. (Cooper Aff. at ¶ 5). At her deposition, Cooper testified

 that there were always three to four other employees working between her and Jackson. (Cooper

 Dep. at 105:19-21). Cooper later asked that the number of employees working between her and

 Jackson be expanded to seven and that after the request was made she never worked closer than

 seven employees away from Jackson.( Id. at 106:6-9, 107:4-7). Eaton argues that Cooper never

 testified that her supervisor told her that she would have to work with Jackson. Instead, she

 claims that her Union Steward, John Cain, explained the situation to Arterburn and that Jackson

 and Cooper were not to be placed on the same line. (Cooper Dep. at 101:4-9). Cooper has not

 addressed this argument. As Paragraph 5 contradicts Cooper’s deposition testimony as well as

 the declarations of several of Eaton’s uncontested witnesses, the Court will strike Paragraph 5.



        1
         Cooper states in her brief that Mr. Jackson “cupped” her breasts. This allegation is not
 supported anywhere in the record and will be ignored.

                                                   21
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 22 of 30


         In Paragraph 8 of her affidavit, Cooper makes similar statements to those in Paragraph 5.

 Specifically, Cooper claims that “Human Resources made me continue to work with Mr.

 Jackson.” (Cooper Aff. at ¶ 8). As noted above, Cooper herself admitted that at no point after

 Jackson’s suspension were there fewer than three of four employees working between Cooper

 and Jackson. The Court will strike Paragraph 8.

         In paragraph 9, Cooper states that the Step 1 write-up she received in April 2018 was

 “unwarranted and fake and phony.” (Cooper Aff. at ¶ 9). But when questioned about her Step 1

 at her deposition, Cooper admitted that she not only refused to give Josh Paden, a coworker, a

 part he needed to do his job but also yelled at John Cain, a coworker and Union Steward.

 (Cooper Dep. at 146:9-14, 147:2-16). Specifically, on December 16, 2017, Paden requested a

 product part from Cooper, and she refused to give him the part he needed to do his job. (Cooper

 Dep. at 147:13-16). Cooper then questioned Paden, asking him if he was a man or a kid. (Id. at

 147:17-19).

         On February 1, 2018, it was reported that Cooper used abrasive language towards John

 Cain. (Cooper Dep. at 146:3-8). Cooper testified that she considered “abrasive language” to mean

 “cussing someone out.” (Id. at 146:11-12). Cooper did not “recall cussing him out” but she did

 recall yelling at Cain. (Id. at 146:11-12, 147:2-4). Based on Cooper’s actions with these

 coworkers, she was issued a Step 1 write-up for violating Eaton’s value of respect, and Cooper

 agreed that her conduct violated this value. (Cooper Dep. at 148:2-8). Accordingly, Paragraph 9

 will be stricken.

         In paragraph 10, Cooper contends that the Step 1 write-up was retaliation for her

 complaints about Jackson’s alleged behavior and complaints about her supervisor allegedly


                                                   22
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 23 of 30


 making her work with Jackson. (Cooper Aff. at ¶ 10). As discussed above, Cooper was never

 required to work with Jackson and, in fact, never worked any closer than three or four employees,

 and at times worked as many as seven employees away from Jackson. (Cooper Dep. at 105:19 –

 106:9, 107:3-7,107:18-21,142:12-15). Moreover, Cooper admitted the investigation that

 ultimately led to the Step 1 write-up was prompted by complaints Eaton received about Cooper

 from her coworkers.(Id. at 154:4-6). Cooper further alleges that she was never called into Human

 Resources to discuss the allegations underlying her Step 1 write-up, referring to the investigation

 as a “sham.” (Cooper Aff. at ¶ 11). However, during her deposition, Cooper admitted that Emily

 Jahr, the Human Resources Manager, asked Cooper about the allegations that she had yelled at

 John Cain and refused a part to Josh Paden. (Cooper Dep. at 152:2-20). Furthermore, when

 Cooper questioned the legitimacy of the investigation by asking Jahr if she would speak with more

 witnesses, Jahr agreed and interviewed the individuals Cooper had identified. (Id. at 152:21 –

 153:25). Cooper testified that the investigation was handled properly.( Id. at 153:23-25). As

 Paragraphs 10 and 11 of Cooper’s Affidavit directly contradicts her deposition testimony, they

 will be stricken.

         Cooper seeks to introduce new allegations against Eaton in Paragraphs 13 and 14 of her

 affidavit. Specifically, she raises new instances of alleged harassment by Jackson. In Paragraph 13,

 she discusses an interaction that occurred in November 2019—Jackson parking his car near

 Cooper. (Cooper Aff. at ¶ 13). In paragraph 14, Cooper discusses an interaction that occurred in

 July 2020—Jackson clocking out at the same time as Cooper but at a different time clock and

 then walking out of the building behind her. (Cooper Aff. at ¶ 14). Eaton points out that neither of

 these instances described in Paragraphs 13 and 14 are included as part of Cooper’s EEOC


                                                 23
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 24 of 30


 Charge, nor were they included as part of her Complaint. As such, Cooper cannot raise them now

 as part of her Response. Cheek v. Western & S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994)

 (holding that it is a condition precedent that a plaintiff’s allegations must be presented in the

 EEOC Charge and to allow allegations outside of the Charge “would frustrate the EEOC’s

 investigatory and conciliatory role, as well as deprive the charged party of notice of the charge.”).

 Accordingly, Paragraphs 13 and 14 will be stricken.

        Returning now to the motion for summary judgment, this Court finds that Cooper has

 failed to establish a claim of sexual harassment. First, there is no evidence that her work

 environment was offensive or that Jackson’s conduct was severe or pervasive. While Jackson’s

 conduct was inappropriate, and may have been annoying, it clearly did not rise to the level to

 support a claim for sexual harassment. Scruggs v. Garst Seed Co., 587 F.3d 832, 840 (7th Cir.

 2009); Swyear v. Fare Foods Corp., 911 F.3d 874, 882 (7th Cir. 2018; Adusumilli v. City of

 Chicago, 164 F.3d 353, 362 (7th Cir. 1998).

        Additionally Cooper has failed to show that Jackson’s behavior towards her was because

 of her gender. Cooper merely assumes that Jackson was sexually motivated because he is male

 and she is female. However, as the cases make clear, this is insufficient. Oncale v. Sundowner

 Offshore Servs, 523 U.S. 75, 80 (1998); Lord v. High Voltage Software, Inc., 839 F.3d 556, 562

 (7th Cir. 2016). Cooper, in her response brief, claims that Jackson was acting like a “sexual

 pervert” whose actions were “motivated by his sexual desire for her”. However, there is no

 evidence that Jackson’s actions were anything more than playful antics towards a co-worker with

 which he had a cordial relationship.

        Moreover, Cooper has failed to show a basis for employer liability. It is undisputed that


                                                   24
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 25 of 30


 Eaton promptly disciplined Jackson and then separated Cooper and Jackson so that Jackson was

 unable to touch Cooper. Cooper testified in her deposition that Eaton adequately investigated

 and responded to her claims about Jackson.

        For all the above reasons, summary judgment will be granted in favor of Eaton on

 Cooper’s sexual harassment claim.

        Next, Eaton seeks summary judgment on Cooper’s retaliation claim. To establish

 retaliation, Cooper must show “(1) she engaged in statutorily protected activity; (2) she suffered

 an adverse employment action taken by the employer; and (3) a causal connection between the

 two.” Moser v. Ind. Dep’t of Corrs., 406 F.3d 895, 903 (7th Cir. 2005). Cooper limits her

 retaliation claims to Arterburn and Jahr. (Cooper Dep. at 139:12-18.) Eaton claims that Cooper

 has failed to establish she suffered a cognizable adverse employment action and has failed to show

 a causal connection.

        Eaton contends that Cooper has failed to show she suffered an adverse employment

 action. A materially adverse action “must be one that a reasonable employee would find to be

 materially adverse such that the employee would be dissuaded from engaging in the protected

 activity.” Poullard v. McDonald, 829 F.3d 844, 856 (7th Cir. 2016) (internal quotation marks and

 citation omitted). However, not “everything that makes an employee unhappy is an actionable

 adverse action.” ., 89 F.3d 437, 441 (7th Cir. 1996). Generally speaking, adverse employment

 actions “fall into three categories: (1) termination or reduction in compensation, fringe benefits, or

 other financial terms of employment; (2) transfers or changes in job duties that cause an

 employee’s skills to atrophy and reduce future career prospects; and (3) unbearable changes in job

 conditions, such as a hostile work environment or conditions amounting to constructive


                                                  25
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 26 of 30


 discharge.” Barton v. Zimmer, Inc., 662 F.3d 448, 453-54 (7th Cir. 2011).

         Cooper contends the issuance of the Step 1 Verbal Warning, and subsequent “Note to

 File,” constituted an adverse employment action. (Cooper Dep. at 154:4-24.) She further alleges

 she was forced to work alongside Jackson. (Cooper Dep. at 139:9-140:6.) Eaton argues that

 neither of these actions constitute an adverse employment action.

         Eaton responds that the written warning did not affect Cooper’s terms of employment. As

 discussed above, on April 4, 2018, Eaton issued Cooper a Step 1 Verbal Warning for violating its

 plant rules. After Cooper filed a grievance regarding the Verbal Warning, Eaton downgraded the

 Verbal Warning to a Note to File. A written warning that does not result in a “quantitative or

 qualitative change in the terms and conditions of employment” does not constitute an adverse

 employment action. Lauth v. Covance, Inc., 863 F.3d 708, 717 (7th Cir. 2017); Langenbach v.

 Wal-Mart Stores, Inc., 761 F.3d 792, 799 (7th Cir. 2014) (affirming the district court’s grant of

 summary judgment for employer noting, in part, that negative performance reviews and

 performance improvement plans are not adverse employment actions).

         Cooper contends the Step 1 Verbal Warning put her job in jeopardy. (Cooper Dep. at

 160:18-23.) But, neither the Step 1 Verbal Warning, nor the Note to File caused Cooper to be

 suspended, demoted, terminated, lose pay, lose benefits, or suffer any other change in the terms of

 her employment. (Arterburn Decl. at ¶ 40); (Jahr Decl. at ¶¶ 58, 61.) Moreover, though “the

 possibility of discipline can be stressful . . . [it is] not enough to support a claim for retaliation.”

 Poullard, 829 F.3d at 856 (citing Dunn v. Washington County Hospital, 429 F.3d 689, 692-93

 (7th Cir. 2005) (“dark hints of future adverse employment action were not themselves adverse

 employment actions for Title VII retaliation purposes.”) (internal quotation marks omitted). As


                                                     26
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 27 of 30


 such, Cooper’s Step 1 Verbal Warning / Note to File is insufficient to constitute an adverse

 employment action.

        Eaton also argues that the possibility that Cooper might have worked near Jackson is

 insufficient to constitute an adverse employment action. As discussed, Cooper contends she was

 compelled to work alongside Jackson, which she contends constituted an adverse employment

 action. In certain circumstances, an employee’s close proximity to her alleged harasser may

 constitute an adverse employment action. Adusumilli, 164 F.3d at 362; Saxton v. Am. Tel. & Tel.

 Co., 10 F.3d 526, 536 n.18 (7th Cir. 1993); see also Brownlee v. Catholic Charities of the

 Archdiocese of Chi., No. 16-cv-665, 2020 U.S. Dist. LEXIS 34216, at *17 (N.D. Ill. Feb. 28,

 2020). In Adusumilli, the court found that the alleged harasser had not engaged in sexual

 harassment and thus his presence could not constitute harassment. 164 F.3d at 362. In Saxton, the

 court found the employer’s remedy of moving the alleged harasser to another department was an

 adequate remedy and, thus, the alleged harasser’s presence was insufficient to support plaintiff’s

 claim. 10 F.3d at 536 n. 18. In Brownlee, the Court, citing Adusumilli and Saxton, noted the

 “inquiry focuses on how, if at all, the harasser’s presence in the workplace affected the terms and

 conditions of plaintiff’s employment.” 2020 U.S. Dist. LEXIS 34216, at *17.

        This Court has held that Jackson’s conduct did not constitute sexual harassment under

 Title VII. Moreover, Eaton’s separation of Cooper and Jackson was adequate, and Jackson’s

 presence did not affect Cooper’s terms and conditions of employment. Cooper agreed with the

 separation between her and Jackson by four employees (Cooper Dep. at 106:3-5); (Jahr Decl. at ¶

 26), and later by seven employees. (Cooper Dep. at 106:6-9); (Jahr Decl. at ¶¶ 31-32.) She

 acknowledged this separation was an adequate remedy (Cooper Dep. at 89:3-10), and she admits


                                                  27
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 28 of 30


 she and Jackson were, in fact, always so separated. (Cooper Dep. at 142:12-15.) As such, Cooper

 cannot show she suffered an adverse employment action based on Jackson’s presence.

        Eaton further contends that Cooper has failed to show a causal connection between any

 protected activity and any alleged adverse employment actions and has failed to show that

 Arterburn retaliated against her. Cooper speculates Arterburn retaliated against her for filing the

 sexual harassment complaint, requesting coworkers be placed in between her and Jackson, and for

 filing a grievance against Arterburn. (Cooper Dep. at 139:12-140:1.) Cooper alleges Arterburn

 retaliated against her by placing Jackson and her in close proximity. (Cooper Dep. at 140:2-6.) To

 sustain a claim of retaliation, Cooper was required to show her protected activity was “a but-for

 cause of the alleged adverse action by the employer.” Baker v. Blue Sky Casino, LLC, No.

 4:16-cv-00019-SEB-DML, 2018 U.S. Dist. LEXIS 53755, at *28 (S.D. Ind. Mar. 30, 2018)

 (citing Texas Southwestern Medical Center v. Nassar, 570 U.S. 338 (2013); Carlson v. CSX

 Transportation, Inc., 758 F.3d 819, 828 n.1 (2014)). Here, Cooper has no evidence whatsoever

 that Arterburn was involved in the complaint brought by her own peers. Further, the result of the

 investigation did not constitute an adverse action, either as a Step 1 Verbal Warning or the

 reduced Note to File.

        Moreover, Cooper acknowledges Eaton had a legitimate, nondiscriminatory reason for

 issuing her a Step 1 verbal warning. In Baker, the Court found the employer had proffered a

 legitimate explanation for its adverse employment action against the plaintiff. 2018 U.S. Dist.

 LEXIS 53755, at *30. Specifically, it found the plaintiff had violated her employer’s policies. Id.

 The plaintiff did not dispute discipline would have been appropriate for such a violation. Id. The

 plaintiff, however, disputed whether she violated the company policy. Id. In the present case,


                                                  28
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 29 of 30


 Cooper concedes her coworkers complained about her conduct. (Cooper Dep. at 143:20-22.) She

 agrees Jahr investigated these complaints and handled the investigation properly. (Cooper Dep. at

 144:7-9, 153:11-154:1.) She also admits she yelled at Cain. (Cooper Dep. at 148:6-13.) As such,

 Cooper cannot show that Eaton’s reason for issuing the Step 1 was pretextual. Baker, at 31

 (noting that pretext requires more than mere faulty reasoning).

        More importantly, though, Cooper has no admissible evidence to show that Arterburn was

 involved, in any way, to the Step 1 Verbal Warning. (Cooper Dep. at 158:5-10.) Rather, she

 merely speculates that Arterburn was connected to the Step 1 Verbal Warning. Cooper receives

 the benefit of reasonable inferences, but she cannot rely upon inferences supported by mere

 speculation or conjecture. Singer, 593 F.3d at 533. Self-serving generalizations lacking factual

 support in the record are insufficient. Taylor, 2002 U.S. Dist. LEXIS 14308, *16-18, and n. 4

 (N.D. Ill. Aug. 2, 2002) (citing Albiero, 246 F.3d at 833; Slowiak, 987 F.2d at 1295).

        As such, Cooper has failed to show a causal connection between her purportedly

 protected activity and her allegations of adverse employment actions against Arterburn.

        Eaton also argues that Cooper has failed to show that Jahr retaliated against her. As noted

 above, Cooper believes Jahr retaliated against her for filing the sexual harassment complaint,

 requesting coworkers be placed in between her and Jackson, and for filing a grievance against

 Arterburn. (Cooper Dep. at 139:17-18.) Cooper appears to contend Jahr retaliated by way of the

 Step 1 Verbal Warning. Cooper has adduced no evidence that Jahr instituted the investigation in

 response to her protected activity. And, as discussed above, Cooper cannot show a but for causal

 connection between the Step 1 and protected activity. Baker, 2018 U.S. Dist. LEXIS 53755, at

 *28; see also Rundle v. Vill. of Round Lake Beach, No. 99 C 5253, 2001 U.S. Dist. LEXIS


                                                 29
USDC IN/ND case 1:19-cv-00100-WCL-SLC document 40 filed 10/30/20 page 30 of 30


 18881, at *35-36 (N.D. Ill. Nov. 9, 2001).

        Here, as previously stated, Cooper acknowledges the investigation leading to the Step 1

 was triggered by her own peers’ complaints (Cooper Dep. at 143:20-22); Jahr investigated these

 complaints and conducted additional witness interviews at Cooper’s behest (Ex. 1 at 144:7-9,

 153:8-10); and her conduct included yelling. (Cooper Dep. at 148:6-13) As such, Cooper has

 failed to show a causal connection between her protected activity and any subsequent disciplinary

 action, the level of which did not constitute an adverse action. For all of the reasons stated above,

 this Court finds that Eaton is entitled to summary judgment on Cooper’s retaliation claim.

                                              Conclusion

        On the basis of the foregoing, Eaton’s motion to strike [DE 36] is hereby GRANTED IN

 PART AND DENIED IN PART. Further, Eaton’s motion for summary judgment [DE 21] is

 hereby GRANTED.



 Entered: October 30, 2020.


                                                             s/ William C. Lee
                                                             William C. Lee, Judge
                                                             United States District Court




                                                  30
